Citation Nr: 1804211	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  10-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for a low back disability.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1979 to September 1988. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO).  In September 2008 and June 2016, the Board remanded the above issues for additional action.  

In October 2016, the Veteran both notified VA that he was withdrawing his earlier video hearing request and waiving agency of original jurisdiction review of the evidence he filed with VA since the last supplemental statement of the case.  Therefore, the Board finds that a remand for another hearing and/or for agency of original jurisdiction review of the new evidence is not needed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the June 2016 remand, VA received from the Veteran an October 2017 Examination for Housebound Status that appears to show a worsening of his service-connected disabilities since his last VA examinations, and in particular increased impairment of his lower extremities.  

In this regard, the Board observes that service connection is in effect for peripheral neuropathy of the left lower extremity as a manifestation of the Veteran's service-connected low back disability; however, the Veteran does not currently have a rating for right lower extremity impairment.  Moreover, in the October 2017 Housebound examination report, the examiner indicated that due to lower extremity weakness the Veteran had frequent falls due to his legs giving out and he was unable to carry out activities of daily living without assistance.  

Therefore, the Board finds that it again needs to remand the appeal to provide the Veteran with new VA examinations to ascertain the current severity of his service-connected disabilities before adjudicating the appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-April 2015 treatment records from the Fayetteville VA Medical Center.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the problems caused by his low back disability as well as the collective problems his service-connected disabilities have on his ability to care for himself to include to dress, undress, keep ordinarily clean and presentable, feed himself, attend to the wants of nature, and to protect against the hazards or dangers incident to a his daily environment.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his low back disability and left lower extremity radiculopathy as well as the loss of sphincter and bladder control due to his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

In this regard, the examiner should state if the Veteran's low back is ankylosed and, if so, the nature, extent, and severity of the ankylosis.

Similarly, the examiner should state the nature, extent, and severity of the already service-connected left lower extremity radiculopathy as well as any right lower extremity radiculopathy.

Likewise, the examiner should state the nature, extent, and severity of the loss of sphincter and bladder control caused by his service-connected low back disability.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his major depressive disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his residual of a head injury with headaches.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

7.  Schedule the Veteran for aid and attendance/housebound VA examination.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

8.  After undertaking any other needed development, adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

